EXHIBIT 5.1 HART & TRINEN, L.L.P. ATTORNEYS AT LAW 1624 Washington Street Denver, CO80203 William T. Hart, P.C. Email: harttrinen@aol.com Donald T. Trinen Facsimile:(303) 839-5414 (303) 839-0061 Will Hart December 16, 2011 Synergy Resources Corporation 20203 Highway 60 Platteville, CO 80651 This letter will constitute our opinion upon the legality of the sale by Synergy Resources Corporation, a Colorado corporation (“Synergy”), of up to14,636,363 shares of common stock, all as referred to in the Registration Statement on Form S-3 (File No. 333-177123) filed with the Securities and Exchange Commission. We have examined the Articles of Incorporation, the Bylaws and the minutes of the Board of Directors of Synergy, the applicable laws of the State of Colorado, and a copy of the Registration Statement.In our opinion the 14,636,363 shares of common stock mentioned above have been legally issued and these shares represent fully paid and non-assessable shares of Synergy’s common stock; Very truly yours, HART & TRINEN /s/ William T. Hart William T. Hart
